DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

Applicant’s submission filed 08/16/2021 has been entered. 

Terminal Disclaimer

The terminal disclaimer filed on 08/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,994,033 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The provisional nonstatutory double patenting rejection over copending application no. 16/305284 has been withdrawn because the instant application has the earlier effective US filing date.  MPEP 804(I)(B)(1)(b)(i).

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the presence of the cyclooctyne moiety in the BFC of the probe.  The closest prior art is Inkster et al. (of record; 2008 J. Label Compd. Radiopharm. 51: 444-452; “Inkster”).  18F-BG142 of formula 
    PNG
    media_image1.png
    328
    347
    media_image1.png
    Greyscale
.  However, the prior art provides no rationale to incorporate a cyclooctyne moiety within the compound of Inkster.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Jennifer Lamberski/Primary Examiner, Art Unit 1618